DAVIDSON, P. J.
This is a death penalty conviction for murder.
The record is before us without statement of facts or bill of exceptions. The two grounds of the motion for new trial relate to questions of fact, but are in no way verified. The matters are stated as grounds in the motion for new trial, but there is nothing in the record to support either ground; the facts bearing upon these questions not having been prepared and sent with the record.
The judgment, therefore, will be affirmed.
PRENDERGAST, J., absent.